  Case 2:21-cr-00071-JNR Document 36 Filed 02/03/21 Page 1 of 5 PageID: 195




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

             v.                               Criminal No. 21-71

WILLIAM KAETZ

GOVERNMENT’S UNOPPOSED MOTION FOR AUTHORIZATION TO DISCLOSE
       SEALED MATERIALS AND FOR A PROTECTIVE ORDER

       And now comes the United States of America, by its attorneys Scott W.

Brady, United States Attorney for the Western District of Pennsylvania, and

Tonya Sulia Goodman and Cindy K. Chung, Assistant United States Attorneys

for said District and respectfully requests that this Court enter an Order

permitting the United States to disclose to the defendant copies of the

applications, affidavits, warrants, and other related documents filed at the

below-listed Magistrate Numbers, currently maintained under seal. The

government further requests that the Court issue a Protective Order with respect

to the government’s disclosure of these sealed materials along with additional

materials the government is required to produce pursuant to Fed. R. Crim. P. 16

and any ongoing productions. In support of this request, the United States

respectfully submits the following:

      1.    On January 21, 2021, a federal grand jury sitting in the District of

New Jersey returned a four-count Indictment in the above-captioned case,

charging the defendant with violations of Title 18, United States Code, Sections

115(a)(1)(B) and 115(b)(4) (Threats to Assault and Murder a United States Judge);

875(c) (Interstate Communications Containing Threats to Injure); 119(a)(1) and
  Case 2:21-cr-00071-JNR Document 36 Filed 02/03/21 Page 2 of 5 PageID: 196




119(a)(2) (Making Restricted Personal Information Publicly Available); and 922(g)

(Felon in Possession of a Firearm and Ammunition). The defendant is scheduled

to be arraigned on these charges on February 2, 2021.

      2.    Consistent with its obligations pursuant to Fed. R. Crim. P. 16, the

government now seeks to provide discovery to the defendant, including

documents which are currently under seal at the following Magistrate Numbers:

20-9419, 20-9420, 20-MJ-9472, 20-MJ-9422, and 21-MJ-9065. Although the

United States is requesting authorization to make available to the defendant

copies of the applications, affidavits, warrants, and other related documents filed

at the above Magistrate Numbers, the United States requests that this Court

continue to maintain the original documents under seal.

      3.    The sealed materials are included with other discoverable materials

that the government seeks to disclose to the defendant (these and future

productions are collectively referred to herein as “Discovery Materials”).

      4.    Out of concern that the defendant may threaten or harass potential

witnesses in this case (including the filing of frivolous law suits) and/or publicly

disclose materials which may contain sensitive information, the United States

requests that this Court enter a Protective Order limiting the defendant’s use,

reproduction, and dissemination of the Discovery Materials.

      5.    Federal Rule of Criminal Procedure 16(d) provides,

      Protective and Modifying Orders. At any time the court may, for good
      cause, deny, restrict, or defer discovery or inspection, or grant other
      appropriate relief. The court may permit a party to show good cause
      by a written statement that the court will inspect ex parte. If relief is




                                         2
  Case 2:21-cr-00071-JNR Document 36 Filed 02/03/21 Page 3 of 5 PageID: 197




      granted, the court must preserve the entire text of the party's
      statement under seal.

Rule 16, therefore, authorizes the Court to restrict the inspection of discovery for

good cause shown. And, the Supreme Court has recognized that district courts

may use protective orders to restrict the use of materials produced in discovery:

      [T]he trial court can and should, where appropriate, place a
      defendant and his counsel under enforceable orders against
      unwarranted disclosure of the materials which they may be entitled
      to inspect.


Alderman v. United States, 394 U.S. 165, 185 (1969).

      6.    For the good cause shown below, the government requests that this

Court issue a Protective Order restricting the use, reproduction, and

dissemination of the Discovery Materials, as set forth in the attached proposed

order limiting the dissemination of such materials.

      7.    The charges in this case arise from the defendant’s threatening and

intimidating conduct; his public dissemination of sensitive personal information;

his use of social media to encourage others to act upon the disseminated

personal information; and his use of the court system and the litigation process

in a harassing and arguably intimidating manner. The Discovery Materials in

this case include information provided by victims and witnesses. If the defendant

is permitted to have unrestricted access to the Discovery Materials, the

government believes that he may attempt to publicly disseminate the materials;

may harass or threaten victims and witnesses; and may attempt to initiate

frivolous legal proceedings against the government’s witnesses in an effort to



                                         3
  Case 2:21-cr-00071-JNR Document 36 Filed 02/03/21 Page 4 of 5 PageID: 198




harass and intimidate or in an effort to cause them to be recused from the

matter.

      8.    For example, after criminal proceedings were initiated against him

in this case, the defendant filed a civil law suit naming as defendants the original

victim of his threatening conduct in this case; the Assistant United States

Attorney who represented the United States at the defendant’s detention hearing;

the Senior Inspector from the United States Marshal’s Service who testified as

the government’s witness at the detention hearing; and the Special Agent with

the Federal Bureau of Investigation who swore to the Affidavit in Support of

Probable Cause for the Complaint through which the defendant was initially

charged in this case. See William F. Kaetz v. Unknown U.S. Marshals, et al., 2:21-

cv-62, ECF No. 1 (W.D.Pa. January 13, 2021); see also Kaetz v. McCarthy, 3:05-

cv-1544 (E.D.Pa.) (suit filed by defendant against his supervisory probation

officer in prior criminal case). The government’s concern that the defendant may

use the Discovery Materials to harass or threaten potential witnesses is,

therefore, not merely speculative.     In order to prevent further harassment,

threats, and intimidation, the government respectfully requests that the Court

issue an order restricting the use, reproduction, and dissemination of the

Discovery Materials, as set forth in the attached proposed order.

      9.    The government has conferred with counsel for the defendant who

does not oppose this motion.




                                         4
  Case 2:21-cr-00071-JNR Document 36 Filed 02/03/21 Page 5 of 5 PageID: 199




      Wherefore the government respectfully submits this unopposed motion for

authorization to disclose and for protective order.

                                      Respectfully submitted,


                                      SCOTT W. BRADY
                                      United States Attorney


                                      s/Tonya Sulia Goodman
                                      TONYA SULIA GOODMAN
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office
                                      Tonya.goodman@usdoj.gov
                                      PA ID No. 204724
                                      Acting Under Authority Conferred by 28
                                      U.S.C. § 515



                                      s/Cindy K. Chung
                                      CINDY K. CHUNG
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office
                                      cindy.chung2@usdoj.gov
                                      PA ID No.
                                      Acting Under Authority Conferred by 28
                                      U.S.C. § 515




                                        5
